DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a chassis welding device as recited by claim 1, particularly the at least two loading mechanisms are located at two sides of the transferring member respectively, the loading mechanisms load the welding standard members and transfer the welding standard members to a preset position on the carrier to make a plurality of solder joints on the welding standard members face away from the carrier, the plurality of carriers are sequentially placed on the first transferring member, the first transferring member transports the plurality of carriers toward the conveying member, the shifting member is located adjacent to an intersection of the first transferring member and the conveying member, the at least one spot welder is located on a side of the conveying member, the shifting member transfers the carrier from the first transferring member to the spot welder, the conveying member transfers the body to contact with the plurality of solder joints, the spot welder melts the plurality of solder joints to bond the welding standard members to the body.
The prior art of record does not teach or suggest either alone or in combination a chassis welding device as recited by claim 11, particularly the at least two loading mechanisms and the conveying member are fixed to the frame, the at least two loading mechanisms are fixed at least one side of the transferring member, the loading mechanisms load the welding standard members and transfer the welding standard members to a preset position on the carrier to make a plurality of solder joints on the welding standard members face away from the carrier, the plurality of carriers are arranged on the first transferring member, the first transferring member transports the plurality of carriers toward the conveying member, the shifting member is located at an intersection of the first transferring member and the conveying member, the shifting member transfers the carrier from the first transferring member to the spot welder, the conveying member transfers the body to contact with the plurality of solder joints, the spot welder melts the plurality of solder joints to bond the welding standard members to the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735